Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 42-43, 45-49, 51-55, 57-58 and 60-61 are allowed (claims renumbered as 1-16).
The following is an examiner’s statement of reasons for allowance:
Claims 42, 48, 54 and 57 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see page 10-11) filed on 11/02/2021. 
	Regarding claim 42, In addition to Applicant’s amendments and remarks filed on 11/02/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “identifying, by the first UE, based on the preemption indication, that a first transmission of a Physical Downlink Shared Channel (PDSCH) to the first UE is preempted by a second transmission related to latency requirement in a first portion of resources within the first resource set ,
	wherein the preemption indication corresponds to a number of symbols of the first resource set, and
	wherein a timing corresponding to the first resource set of resources is prior to receiving the preemption indication.”, in conjunction with other claim elements as recited in claim 42, over any of the prior art of record, alone or in combination.
	Regarding claim 48, In addition to Applicant’s amendments and remarks filed on 11/02/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious transmitting, by the base station, the first information and the preemption indication to a first User Equipment (UE),
	wherein the preemption indication indicates that a first transmission of a Physical Downlink Shared Channel (PDSCH) to the first UE is preempted by a second transmission related to latency requirement in a first portion of resources within a first resource set,
	wherein the first resource set is based the first information,
	wherein the preemption indication corresponds to a number of symbols of the first resource set, and
	wherein a timing corresponding to the first resource set of resources 1s prior to transmitting receiving the preemption indication.”, in conjunction with other claim elements as recited in claim 48, over any of the prior art of record, alone or in combination.
	Regarding claim 54, In addition to Applicant’s amendments and remarks filed on 11/02/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of  “a controller configured to: determine a first resource set based on the first information; and
	identify, based on the preemption indication, that a first transmission of a Physical Downlink Shared Channel (PDSCH) to the first UE is preempted by a second transmission related to latency requirement in a first portion of resources within the first resource set, 
	wherein the preemption indication corresponds to a number of symbols of the first resource set, and 
	wherein a timing corresponding to the first resource set of is prior to receiving the preemption indication.”, in conjunction with other claim elements as recited in claim 54, over any of the prior art of record, alone or in combination.
	Regarding claim 57, In addition to Applicant’s amendments and remarks filed on 11/02/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “a transmitter configured to transmit the first information and the preemption indication to a first User Equipment (UE),
	wherein the preemption indication indicates that a first transmission of a Physical Downlink Shared Channel (PDSCH) to the first UE is preempted by a second transmission related to latency requirement in a first portion of resources within a first resource set,
	wherein the first resource set is based the first information, 
	wherein the preemption indication corresponds to a number of symbols of the first resource set, and
	wherein a timing corresponding to the first resource set is prior to transmitting the preemption indication.”, in conjunction with other claim elements as recited in claim 57, over any of the prior art of record, alone or in combination.
Therefore, claims 42-43, 45-49, 51-55, 57-58 and 60-61 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645